Opinion issued January 29, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00129-CV
                            ———————————
    JUSDEN A. KUKOWSKI, JESSE DAVID HARTUNG D/B/A H & H
       HAULING, INC. AND H & H HAULING, INC., Appellants
                                        V.
                         BRYCE G. BURTON, Appellee



                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 13-CV-1174


                          MEMORANDUM OPINION

      The parties have filed an unopposed motion to dismiss the appeal. See TEX.

R. APP. P. 10.3(a)(2), 42.1(a). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a). All pending motions are dismissed as moot.



                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.




                                        2